IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                              AT KNOXVILLE             FILED
                           JANUARY 1999 SESSION
                                                        March 12, 1999

                                                      Cecil Crowson, Jr.
                                                       Appellate C ourt Clerk

SAMUEL S. MINTON,                  )    C.C.A. NO. 03C01-9806-CC-00197
                                   )
     Defendant/Appellant           )
                                   )    BRADLEY COUNTY
v.                                 )
                                   )
STATE OF TENNESSEE,                )    HON. R. STEVEN BEBB, JUDGE
                                   )
     Appellee                      )    (Post-conviction relief)




FOR THE APPELLANT:                      FOR THE APPELLEE:

Samuel Minton                           John Knox Walkup
#233225                                 Attorney General & Reporter
P.O. Box 2000
Wartburg, TN 37887-2000                 R. Stephen Jobe
                                        Assistant Attorney General
                                        Criminal Justice Division
                                        425 Fifth Avenue North
                                        2d Floor, Cordell Hull Building
                                        Nashville, TN 37243-0493




OPINION FILED


AFFIRMED
JOHN K. BYERS
SENIOR JUDGE
                                     OPINION

       The petitioner appeals from the summary dismissal of his petition for post-

conviction relief.

       We affirm the judgment of the trial court.

       In June of 1994, the petitioner was convicted of ten serious felonies. All but

one of the convictions were affirmed by this Court, and the Supreme Court denied

permission to appeal on January 27, 1997. On January 29, 1998, the petitioner filed

a petition for post-conviction relief in which he alleged ineffective assistance of

counsel. On March 27, 1998, the trial court found the petition failed to state

colorable causes for relief and dismissed the petition without appointment of counsel

or an evidentiary hearing.

       The petitioner only alleged the attorney who represented him was ineffective

because he failed to furnish to him all the papers and documents of his case so that

he could determine whether there might be grounds for the filing of a post-conviction

proceeding. This does not state a colorable ground for relief and did not require

appointment of counsel or an evidentiary hearing.

       The petitioner, on appeal, raised for the first time a claim of a denial of due

process under the 14th Amendment of the Constitution of the United States for the

failure of counsel to furnish these documents. This issue was not raised in the trial

court and we will not consider it on this appeal.

       It appears the petitioner has mistaken the type of remedy, if any, he might

have to obtain the documents he seeks. A petition for post-conviction relief and the

Post-Conviction Relief Act is a vehicle to permit the determination of legitimately

raised issues of constitutional deprivation in the convicting process. It is not for the

purpose of asserting other supposed rights.

       The judgment of the trial court is affirmed. It appearing that the defendant is

indigent, costs of the appeal are taxed to the State.




                                           -2-
                                  John K. Byers, Senior Judge



CONCUR:




James Curwood W itt, Jr., Judge




Norma McGee Ogle, Judge




                                  -3-